Citation Nr: 0616904	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  02-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to a compensable rating for asthma, prior to 
July 30, 2002.

2.  Entitlement to a rating in excess of 10 percent for 
asthma, from July 30, 2002.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
February 1984 and from November 1990 to April 1991, with 
subsequent episodic periods of active duty for training with 
the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO effectuated a grant of service connection for 
asthma (as decided by the Board in July 1999) and assigned a 
noncompensable evaluation effective from December 31, 1992.  
The veteran appealed both the assigned effective date and the 
evaluation.  

In March 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
at the RO.  A transcript of that hearing testimony is on 
file.  

This case was previously before the Board in June 2005, at 
which time service connection for a right knee injury was 
denied and the Board assigned an earlier effective date of 
February 19, 1984, for the grant of service connection for 
asthma.  The Board remanded the claims of entitlement to 
service connection for a left ankle disorder and an increased 
evaluation for asthma, for further evidentiary development.  
Subsequently, in a March 2006 rating decision, the RO granted 
service connection for a left ankle disorder, and therefore 
that claim is no longer in appellate status.  In that 
decision, the RO also granted an increased evaluation of 
10 percent for asthma, effective from July 30, 2002.  The 
evidentiary development pertaining to the asthma claim has 
been completed, and the veteran's claim is again properly 
before the Board at this time.

FINDINGS OF FACT

1.  From February 19, 1984, to September 23, 1999, the 
veteran's asthma was productive of mild impairment most 
closely characterized by paroxysms of asthmatic type 
breathing, high pitched expiratory wheezing, and dyspnea 
occurring several times a year with no clinical findings 
between attacks; and intermittent inhalation or oral 
bronchodilator therapy.

2.  From September 24, 1999, forward, asthma has been 
productive of findings consistent with that FEV-1 of 56 to 70 
percent predicted and daily inhalational or oral 
bronchodilator therapy - without evidence of FEV-1 of 40 to 
55 percent predicted, or FEV-1/FVC of 40 to 55 percent; at 
least monthly visits to a physician for required care of 
exacerbations are not documented; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

CONCLUSIONS OF LAW

1.  The criteria for a rating for asthma of 10 percent, but 
no higher, were met from February 19, 1984, through September 
23, 1999.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.19, 4.97, 
Diagnostic Code (DC) 6602 (effective prior to Oct. 7, 1996); 
4.97, DC 6602 (2005).

2.  The criteria for a rating for asthma of 30 percent, but 
no higher, have been met from September 24, 1999.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.19, 4.97, DC 6602 
(effective prior to Oct. 7, 1996); § 4.97, DC 6602 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the initial rating decision which is the basis 
for this appeal was issued many years before the VCAA was 
enacted; however, as will be discussed, the veteran has been 
provided a substantial and adequate amount of notice 
pertaining to VA's duty to assist him in his claim.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.


In July and November 2005 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, the veteran was advised, by virtue of a 
detailed June 2002 statement of the case (SOC), and by a 
March 2006 supplemental statement of the case (SSOC) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  Further, the claims file reflects that 
the June 2002 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has recently stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the veteran 
recently submitted additional evidence and, on a form signed 
in April 2006, he indicated that he had no additional 
evidence to submit.  Thus, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such


a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The increased 
rating claim has been granted in part, and the Board has 
addressed the effective date matter in both the March 2005 
decision and the present decision.  As required by law, the 
Board has considered staged ratings as to the asthma claim, 
pursuant to the holding in the case of Fenderson v. West, 
12 Vet. App. 119 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.




II.  Factual Background

Service medical records dated in 1983 and 1984 document 
treatment for bronchial asthma.  In March 1984, the veteran 
filed his original service connection claim for asthma.  

A VA general medical examination was conducted in February 
1993.  The veteran reported having asthma with weather 
changes once or twice a year, commencing started in 1983.  It 
was noted that he used a Proventil inhaler as needed.  A 
diagnosis of bronchial asthma, since 1983 by history, was 
made.

Private medical records show that the veteran was treated for 
asthma approximately 2 to 4 times a year between 1986 and 
1994.  During that time his symptoms included frequent 
coughing, wheezing, and dyspnea with mild exertion.  The 
records reflect that he was using a Proventil inhaler.  

In a July 1999 decision, the Board granted service connection 
for asthma.  In October 1999, the RO assigned a 
noncompensable (0 percent) evaluation effective from December 
31, 1992.  In a November 1999 notice of disagreement, the 
veteran challenged both the assigned evaluation and the 
effective date for asthma.  

A September 1999 respiratory evaluation shows that the 
veteran gave a history of asthma, denying any complaints of 
shortness of breath.  Complete pulmonary function testing 
revealed that the total lung capacity was within normal 
limits at 105 percent of predicted.  FEV-1 was mildly reduced 
at 68percent of predicted, both pre- and post-bronchodilator, 
and FEV1/FVC was 104 percent predicted (pre-bronchodilator) 
and 101 (post-bronchodilator).  Mild bronchial asthma by 
history was diagnosed.

The veteran was seen by VA in October 1999, at which time 
occasional episodes of wheezing associated with a history of 
bronchial asthma were noted.  A February 2000 VA treatment 
note indicates that the veteran had a history of asthma and 
that he had recently been started on a Flovent inhaler daily.  
It was also commented that he used a Proventil inhaler 
regularly, and that his asthma had been in fairly good 
control.  The veteran was seen in April 2000 for complaints 
related to the right knee.  

A VA respiratory examination was conducted in August 2000.  
He reported that since 1991 he had needed to go to an urgent 
care clinic 3 to 4 times a year due to mild to moderate 
asthma attacks requiring nebulizer treatment.  His said his 
last visit to the urgent care clinic had been in April 2000.  
He complained of intermittent coughing when having an attack, 
and of occasional shortness of breath with dyspnea, which 
does not limit his activities.  It was noted that he had 3 to 
4 attacks a year, and that his respiratory status in between 
attacks was normal.  It was reported that he used an 
Albuterol inhaler every 4 to 6 hours during the 2 to 3 days 
he was having a problem with asthma (3 to 4 times a year).  
It was reported that the veteran required bed rest for 2 to 3 
days about 3 to 4 times a year, due to flare-ups.  

Clinical evaluation revealed that the lungs were clear.  
Respiratory condition was normal for his restrictive disease, 
and there was normal chest and thoracic anatomy.  Pulmonary 
function testing revealed FEV-1 of 2.28 (pre-bronchdilator) 
and 2.44 (post-bronchodilator), and FEV-3 of 2.86 (pre-
bronchdilator) and 3.03 (post-bronchodilator).  FEV-1 was 
about 67 percent of predicted.  The testing was indicative of 
mild restriction, pre- and post-bronchodilator.  A diagnosis 
of chronic mild asthma was made.  The examiner commented that 
in addition to mild obstructive airway disease, the veteran 
could also have mild restrictive lung disease.

Private medical records dated in July 2001 reflect that the 
veteran had a 4-day history of coughing and increased 
wheezing diagnosed as asthmatic bronchitis.  It was noted 
that he was using an Albuterol inhaler and was taking 
Prednisone, with improvement of his symptoms.  

A VA respiratory examination was conducted in October 2001.  
The veteran complained of mild breathing problems on a daily 
basis.  He reported having at least one severe attack 
monthly, for which he sought treatment.  It was reported that 
his current medications were Flonase nasal spray and an 
Albuterol inhaler.  Physical examination revealed clear lungs 
and no rales or rhonchi, with no wheezes.  The veteran 
reported that he was asymptomatic upon examination.  
Pulmonary function testing showed normal spirometry (pre-
medication) and mild restriction (post-medication).  A 
diagnosis of asthma, controlled with an Albuterol inhaler, 
not symptomatic at the time of the examination, was made.

The record includes an October 2001 record of pulmonary 
function testing which indicated that FVC, FEV-1, FEV-1/FVC 
ratio and FEF 25-75 percent were reduced indicating airway 
obstruction, noted to be indicative of moderately severe 
obstructive airway disease.  The testing revealed FEV-1 of 57 
percent predicted and FEV1/FVC of 73 percent predicted.  The 
report indicated that the veteran gave a good effort and 
suffered from asthma with symptoms of shortness of breath, 
dyspnea after severe exertion, and rare wheezing.   

The veteran was evaluated in December 2001, at which time he 
complained of shortness of breath and a diagnosis of asthma 
was made.

A VA outpatient note dated in July 2002 indicates that the 
veteran was getting his medications refilled.  It was 
reported that he was using Proventil and Advair inhalers, 
daily.  

The veteran underwent private pulmonary function testing in 
March 2005 which indicated that FVC, FEV-1, FEV-1/FVC ratio 
and FEF 25-75 percent were reduced indicating airway 
obstruction, indicative of obstructive airways disease - 
asthmatic type.  The testing revealed FEV-1 of 65 percent 
predicted (post-bronchodilator) and FEV1/FVC of 81 percent 
predicted.  The report indicated that the veteran gave a 
great effort and suffered from asthma with symptoms of 
shortness of breath, dyspnea after any exertion, productive 
cough, and frequent wheezing.  At that time he was given a 
prescription for Advair and was to continue Albuterol as 
directed.

The veteran was seen in February 2005 for a flare-up of 
asthma, with symptoms of coughing and wheezing.  Prednisone 
was prescribed, and it was recommended that the veteran 
undergo home nebulizer treatment.

The veteran presented testimony at a Travel Board hearing in 
March 2005.  He indicated that he received regular treatment 
for asthma from VA and a private source, Dr. L.  He reported 
that he experienced asthma flare-ups 4 to 5 times a year.  He 
indicated that he took Advair every day and Albuterol 
inhalers, and used a breathing machine at home.  

A VA examination was conducted in February 2006 and the 
claims folder was reviewed.  On examination the lungs were 
clear.  Pulmonary function testing revealed FVC of 83 
percent, and FEV-1 of 73 percent of predicted.  The testing 
was suggestive of mild obstructive airway disease, with no 
post-bronchodilator response.  An assessment of fairly well-
controlled bronchial asthma was made, exacerbated by changes 
in weather.

VA medical records reflect that the veteran suffered from an 
exacerbation of asthma in April 2006, at which time he had 
symptoms of wheezing and coughing.  His medications included 
Advair, Spiriva, Albuterol, and Lisinopril.  

In April 2006, the veteran submitted evidence indicating that 
he had to leave his job as a delivery driver because he had 
to go in and out of refrigerated coolers, which triggered his 
asthma.

III.  Legal Analysis

The determination of whether an increased evaluation is 
warranted is based upon review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity, with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where there is disagreement 
with an initially assigned disability evaluation, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. 

Initially, the Board notes that the RO has assigned staged 
ratings.  That is, the non-compensable evaluation assigned 
effective from February 19, 1984, was increased to 10 
percent, effective from July 30, 2002, by rating decision in 
March 2006.  See Fenderson, supra, at 126-28.

Having reviewed the entirety of the evidence, the Board finds 
that a 10 percent rating is warranted from the time of the 
initial establishment of service connection for asthma in 
February 19, 1984, through September 23, 1999.  And, as 
reported in detail below, the Board concludes that an 
increase of 30 percent, but no higher, is warranted for the 
veteran's asthma on and after September 24, 1999.  

The Board notes that the veteran's asthma is evaluated under 
the provisions of 38 C.F.R. § 4.97, DC 6602.  The rating 
schedule for determining the disability evaluations for 
asthma were revised, effective October 7, 1996, subsequent to 
the veteran's filing his initial claim.

Under the prior version of DC 6602, a 10 percent rating was 
provided for mild bronchial asthma, characterized by 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating was provided where there was moderate bronchial 
asthma, characterized by rather frequent asthmatic attacks 
(separated only by 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating was 
provided where there was severe bronchial asthma, 
characterized by frequent asthmatic attacks (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication precluding more than 
light manual labor.  A 100 percent rating requires pronounced 
symptoms with very frequent asthmatic attacks; severe dyspnea 
on slight exertion between attacks, and marked loss of weight 
or other evidence of severe impairment of health.  38 C.F.R. 
§ 4.97, DC 6602, as effective prior to October 7, 1996.

Under the current version of DC 6602, a 10 percent rating is 
warranted for FEV-1 of 71 to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent inhalation or 
oral bronchodilator therapy.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted; or FEV-
1/FVC of 56 to 70 percent; or daily inhalation or oral 
bronchodilator therapy; or inhalation anti-inflammatory 
medication.  A 60 percent rating is provided where there is 
FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent;or at least monthly visits to a physician for 
required care of exacerbations; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for FEV-1 
of less than 40 percent predicted; or FEV-1/FVC of less than 
40 percent; or more than one attack per week with episodes of 
respiratory failure; or the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  38 C.F.R. § 4.97, DC 6602 
(2005).




VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002), can be no 
earlier than the effective date of that change.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).

In applying the old criteria for asthma for the period from 
February 19, 1984, to September 23, 1999, to the current 
case, it is the Board's conclusion that a 10 percent rating, 
but no higher, is warranted.  Medical records dated from 1986 
to 1994 firmly establish the veteran was treated for asthma 
several times a year during that time with symptoms including 
frequent coughing, wheezing, and dyspnea with mild exertion 
and the records indicate that he periodically used a 
Proventil inhaler.  Such findings are consistent with the 
assignment of a 10 percent evaluation under the criteria 
pertaining to DC 6602 in effect prior to October 7, 1996.  
More frequent attacks with more severe symptoms were not show 
during this period and accordingly, an evaluation of 30 
percent under the former criteria is not warranted.  

Application of the new rating criteria of DC 6602, for the 
period on and after October 7, 1996, until September 23, 
1999, does not provide a basis for an evaluation in excess of 
10 percent.  During that period, the record contains 
virtually no pulmonary function testing which would warrant 
the assignment of a higher evaluation and the evidence does 
establish that the veteran was using inhalation or 
bronchodilator therapy more than intermittently during that 
time.  

Upon application of the amended rating criteria for DC 6602, 
the Board finds that an evaluation of 30 percent, but not 
more, is warranted from September 24, 1999, forward.  
Pulmonary function test results dated from that day forward, 
to include testing conducted in August 2000, October 2001, 
and March 2005, all consistently show values between 56 to 70 
percent predicted for FEV-1.  In fact, the lowest value that 
has been obtained since that time appears to have been in 
2006, when FEV-1 was 73 percent of that predicted.  Moreover, 
during that time period, the evidence repeatedly documents 
that the veteran was using daily inhalation or oral 
bronchodilator therapy, including Albuterol and Advair 
inhalers, as well as Spiriva.  

However, from September 24, 1999, forward, the evidence and 
medical findings do not reflect that the veteran's symptoms 
meet the criteria to support an evaluation in excess of 30 
percent.  Under the former criteria, the medical evidence 
does not show that there was severe asthma, characterized by 
frequent asthmatic attacks (one or more attacks weekly), or 
marked dyspnea on exertion between attacks with only 
temporary relief by medication precluding more than light 
manual labor.  During his 2005 hearing, the veteran testified 
that he experienced asthma flare-ups 4 to 5 times a year.  
Under the amended criteria, the evidence is not consistent 
with any of the criteria used to warrant a 60 percent 
evaluation, inasmuch as:  (1) FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent has not been 
shown; (2) at least monthly visits to a physician for 
required care of exacerbations are not documented; and (3) 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are not shown by the 
medical records.

Accordingly, the Board finds that the evidence supports an 
initial evaluation of 10 percent for asthma effective from 
February 19, 1984, through September 23, 1999, and an 
increased evaluation of 30 percent effective from September 
24, 1999, forward.

In reaching these conclusions, the Board has resolved all 
reasonable doubt in the veteran's favor.  Finally, the Board 
finds that the evidence does not show that this case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  While 
recent evidence reflects that he recently resigned from his 
job as a water deliveryman because he felt that it triggered 
his asthma, the Board believes that he has been adequately 
compensated for the severity of his asthma, based upon the 
objective medical findings of record, by virtue of the grant 
of additional disability compensation in this decision.  



ORDER

An initial rating of 10 percent, but no higher, for asthma is 
warranted from February 19, 1984, through September 23, 1999.

A rating of 30 percent, but no higher, is warranted for 
asthma from September 24, 1999.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


